Citation Nr: 0306559	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  91-41 678A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment of, or reimbursement by, the 
Department of Veterans Affairs (VA) for private 
hospitalization provided from March 17 to March 25, 1990.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, from May 1972 to February 1974, and from March 1974 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the VA Medical 
Administration Service (MAS) in Fort Harrison, Montana.  
Later, the case was transferred to the Fort Harrison, 
Montana, Regional Office (RO) of the VA.       


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The veteran received unauthorized medical care and 
services from March 17 to March 25, 1990.

3.  The evidence shows that the private hospital treatment 
received by the veteran from March 17 to March 25, 1990 was 
nonemergent and that a VA medical facility was feasibly 
available. 

4.  The veteran has been rated totally and permanently 
disabled due to service-connected post-traumatic stress 
disorder (PTSD) since July 1990. 


CONCLUSION OF LAW

The criteria for reimbursement of, or payment for, private 
hospitalization provided from March 17 to March 25, 1990, 
have not been met.  38 U.S.C.A. §§ 1728, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000),  now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. Supp. 2002), became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Initially, the Board observes that the VCAA's duty to assist 
and notification requirements have been satisfied.  In 
numerous informational and duty-to-assist letters, a July 
1991 statement of the case, and supplemental statements of 
the case issued in November 1991 and August 1992, the VA 
notified the veteran and his representative of the evidence 
needed to substantiate his claim for reimbursement of private 
medical expenses, as well as the governing law and 
regulations, and the reasons for denying his claim.  In a 
January 2003 letter, VA informed the veteran of the 
provisions of the VCAA and gave him an opportunity to furnish 
any additional evidence in support of his claim.  He did not 
respond.  But his representative did submit an appellant's 
brief in March 2003.  In addition, the RO has associated 
copies of medical records for the veteran's March 1990 
private hospitalization, contemporaneous VA treatment 
records, the veteran's original claim for reimbursement, 
private health care provider statements, and various VA 
medical opinions noting that the veteran was permanently and 
totally disabled but private hospital treatment was 
nonemergent and VA medical facilities were feasibly 
available.

The Board also notes that, on November 30, 1999, the 
President signed the Veterans Millennium Health Care and 
Benefits Act of 1999, Pub. L. No. 106-117, 113 Stat. 1556 
(1999).  Section 111 of Pub. L. 106-117 became effective 180 
days after the date of the enactment of the law.  Since the 
veteran's private medical expenses, for which he seeks 
reimbursement, were provided in March 1990, the provisions of 
the Veterans Millennium Health Care and Benefits Act are not 
applicable.  
38 U.S.C.A. § 5110(g) (West 2002).

In light of the above, the Board concludes that VA has 
complied with the VCAA and there is no indication that any 
further relevant notification or development could be 
undertaken that has not already been done.  Moreover, all of 
the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant another 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

Records from the Blackfeet Community Hospital in Browning, 
Montana show that the veteran was admitted on March 16, 1990 
around 5:30 p.m. complaining that "my chest is a little sore 
- I feel tired" and he had anxiety.  The veteran reported 
that the day before while crawling under a house and doing 
some plumbing work he first developed chest pain, which 
lasted about 15 seconds and left him weak the rest of the 
day.  He described having chest pain about once a week, and 
that over the past several months, the episodes seemed to be 
more frequent and of longer duration than in the past.  On 
examination, the veteran complained of left-sided chest 
discomfort and flashbacks.  He asked to speak to someone 
about his flashbacks and he was given Valium for anxiety.  
Discharge planning needs reflect transfer to VA in the 
morning.  The next morning the veteran was in stable 
condition, with his chest discomfort subsidizing and his 
anxiety component being dealt with; however, he was sleeping 
with difficulty.  By noon the veteran had tolerated lunch 
well and he was transferred to Great Falls at 12:50 p.m.  The 
records reflect that a myocardial infraction had been ruled 
out and the impression was unstable angina versus non-cardiac 
chest pain.  The treating physician had discussed the case 
with Dr. Walker at the Montana Deaconess Medical Center 
(Deaconess Hospital) in Great Falls, Montana and had agreed 
to transfer the veteran there for further workup.
 
A VA Form 119, Report of Contact, dated March 16, 1990 
reflects that the veteran had been hospitalized in November 
1987 with a myocardial infraction and had discharged himself 
against medical advice; that he had been admitted to the 
Blackfeet Community Hospital; that he now seemed to have 
unstable angina; and that the veteran would be kept overnight 
to rule out a myocardial infraction.  The veteran was 
eligible for transfer to the Helena VA Medical Center (VAMC) 
and was eligible for reimbursement for travel to the VAMC as 
he was 100 percent service connected.  The private physician 
was to call the next day if he wished to transfer the 
veteran.   

On March 18, 1990, the VAMC received a telephone call from 
the admissions clerk at the Deaconess Hospital, stating that 
the veteran had been admitted to the CICU for chest pain on 
March 17, 1990 with the possibility of heart surgery on March 
19, 1990.  A contemporaneous report of contact reflects that 
VA informed the Deaconess Hospital the next day by phone and 
letter, that the MAS had determined that the veteran was 
receiving treatment for a nonservice-connected disorder and 
stated that VA could not authorize the private hospital care 
and advised the veteran that he could request transfer to the 
VA by having his attending physician call VA.  The report of 
contact reflects that VA made repeated unsuccessful attempts 
to contact the veteran's treating physician on March 20 and 
March 21 and was informed that the doctor would call VA back.  
The letter advised that since the veteran was 100 percent 
disabled he could file a claim for payment of unauthorized 
medical service when the care he received was for a 
nonservice-connected disability.  MAS recommended that any 
claim for payment or reimbursement include a statement by the 
attending physician describing the emergency situation; 
whether delay in treatment would have been hazardous to the 
veteran's health or life and the reason VA facilities were 
not used.  Ten days later, MAS provided written notification 
of its decision to the Deaconess Hospital with copies to the 
veteran and Daniel R. Walker, M.D., denying payment for 
private hospitalization because the veteran was not treated 
for a service-connected disability or for a condition 
considered to be adjunct to a service-connected disability.

On April 17, 1990, the veteran's representative filed a claim 
on behalf of the veteran for private medical expenses 
incurred at the Deaconess Hospital and the Blackfeet Tribal 
Emergency Medical Service (EMS) for services provided on 
March 17, 1990.

In response to a request for medical evidence needed to 
substantiate the veteran's claim for unauthorized private 
medical expenses, evidence was received in April 1990, which 
revealed that the veteran was admitted for evaluation of 
chest pain.  The hospital history and physical examination 
report indicated that the veteran reported having had a 
"small heart attack" several years ago; that, in the last 
several days prior to admission, the veteran had intermittent 
episodes of chest and left arm discomfort brought on by 
exercise and was having pain at rest on admission; that he 
was seen in Browning, where he continued to have intermittent 
rest chest pain relieved by Nitroglycerin; and that there 
were no electrocardiogram (EKG) changes and his enzymes were 
normal on admission at the Deaconess Hospital.  Overnight the 
veteran continued to have intermittent chest pain without EKG 
changes but his creatine phosphokinase (CPK) was elevated in 
the morning at 265.  The veteran had been on Heparin, 
cutaneous nitrates and Cardizem and had required Morphine 
intermittently through the night.  The veteran appeared in 
moderate distress on examination.  Cardiac findings revealed 
that his S1 and S2 were normal; there were no murmurs or 
rubs; but there was an S4 gallop.  Neck veins were not 
distended.  EKG studies showed slight ST elevation in both 
the inferior and anterior leads without evidence of acute 
infarct.  The impression was chest pain of uncertain 
etiology, history of hypertension, and history of gout.  In 
view of the unstable nature of the veteran's pain and the 
slight bump in his enzymes, it seemed reasonable to perform 
catheterization as quickly as possible and to proceed from 
there.

The Deaconess Hospital discharge summary report reflected 
that the veteran had been admitted to Browning with a small 
infarct.  He had post infarct pain at rest and was 
transferred to the Deaconess Hospital, where Dr. Walker did 
cardiac catheterization on March 18, 1990.  The veteran 
underwent emergent quintuple coronary artery bypass surgery.  

On April 30, 1990, additional medical evidence received from 
the Deaconess Hospital revealed that the veteran was doing 
plumbing work earlier the week and began experiencing 
substernal pressure and that he was admitted to the hospital 
in Browning.  His discomfort persisted; the veteran was 
treated with Nitroglycerine and pain medication; but he could 
not be weaned from the Nitroglycerine and was transferred to 
the Deaconess Hospital.

On May 9, 1990, an itemized statement of charges was received 
from Eric J. Anderson, M.D. of Great Falls for services 
provided during the March 1990 hospitalization.  On June 27, 
1990 an itemized statement of charges was received from James 
E. Mungas, M.D.

In July 1990, the RO granted the veteran a permanent 100 
percent evaluation for post-traumatic stress disorder (PTSD), 
noting that he had been rated 100 percent disabled by reason 
of PTSD since September 7, 1981, with no material improvement 
in recent years.

A Medical Report of Duty Status dated September 4, 1990 
reflects that the veteran was seen at the Blackfeet Community 
Hospital on March 16, 1990 with unstable angina and was 
referred to the nearest cardiologist in Great Falls, noting 
that this was an emergency transfer as it was the opinion of 
the involved physicians that he could not safely make the 
trip to the Helena VAMC.

In October 1990, MAS denied the veteran's claim for 
reimbursement of unauthorized medical services furnished by 
the Deaconess Hospital, Dr. Mungas, the Blackfeet Tribal EMS, 
and Dr. Anderson during the hospitalization from March 17 to 
March 25, 1990.  This decision was based on an October 1990 
VA medical opinion that recommended disapproval of the claim 
because the private hospital services were nonemergent 
medical treatment, noting that the veteran could have been 
transferred to the VAMC.

In February 1991, the veteran filed a claim for service 
connection for heart disease secondary to PTSD.  In an 
October 1991 rating decision, the RO denied service 
connection for atherosclerotic heart disease with angina and 
hypertension secondary to PTSD, noting that the objective 
medical evidence of record did not show that flashbacks from 
the veteran's experiences in Vietnam had any relationship to 
the onset of the veteran's heart disease.  The RO observed 
that the veteran had a family history of heart disease and 
was positive for multiple cardiac risk factors but there was 
no medical opinion linking his heart disease on a secondary 
basis to PTSD.

A Medical Report of Duty Status dated in March 1991 reflects 
that, on March 17, 1990, the veteran was loaded into an 
ambulance for transport to the Helena VAMC for suspected 
unstable angina.  Due to provisional and further episodes of 
chest pain, he was returned to the Blackfeet Community 
Hospital to control his symptoms.  Then, he was transported 
to the closest facility available due to the life and death 
urgency of the situation.  

In June 1991, MAS denied the veteran's claim for 
reimbursement of unauthorized medical services furnished by 
the Blackfeet Tribal EMS in March 1990.  This decision was 
based on a June 1991 VA medical opinion, which determined 
that the veteran's claim should be denied as the subject 
March 1990 service was for nonservice-connected treatment.

In August 1991, the MAS granted the veteran an extension 
until September 9, 1991 to perfect his appeal.

In a September 1991 statement, the veteran perfected his 
appeal and explained that on March 16, 1990 he had crawled 
under his mother-in-law's home to repair broken water pipes 
and experienced claustrophobia and paranoia, which he likened 
to a flashback of his war experiences.  When he crawled from 
under the house so that he could go to the nearest hardware 
store in Browning for additional plumbing supplies, the 
veteran stated that he had shortness of breath and was 
perspiring heavily, without chest pain.  On the return trip, 
after purchasing supplies, he began to have an anxiety attack 
and then his chest pains started.  The veteran related that 
he took a nitro tablet, that he let his wife drive and that, 
about three miles from the turn off to St. Mary's, he lost 
touch with reality and told his son to get him to the "Doc 
ASAP."  He contended that that he was admitted to the 
nearest medical facility and that the Public Health Service 
hospital medical records reflect that he was having 
flashbacks with chest pain and that the admitting physician 
wrote a statement that it was a life and death situation and 
that he could not be sent to VA due to lack of medical 
expertise there.  The next day when he was placed into the 
ambulance the veteran indicated that he began having 
flashbacks, shortness of breath and chest pains and it was 
thought best that he be air medivaced to the nearest medical 
facility.  The veteran was readmitted to the emergency room, 
stabilized and then sent to the Deaconess Hospital in Great 
Falls.  The veteran states that the doctor forgot to call VA.  
The veteran stated that the admitting physician at the 
Deaconess Hospital did a heart catheterization and then 
emergency surgery for a quintuple bypass on his heart and 
submitted a letter attesting to the fact that it was matter 
of life or death.

A November 1991 VA medical opinion determined that the 
veteran's claim should be denied as the subject March 1990 
hospitalization was for nonservice-connected treatment.

In June 1992, MAS denied the veteran's claim for 
reimbursement of unauthorized medical services furnished by 
the Deaconess Hospital, Dr. Mungas, the Blackfeet Tribal EMS, 
and Dr. Anderson during the hospitalization from March 17 to 
March 25, 1990.  This decision was based on a contemporaneous 
VA medical opinion that clinically determined that the 
veteran had received nonemergent medical treatment and that a 
VA facility had been feasibly available.



Analysis

The veteran seeks reimbursement of private hospitalization 
expenses incurred from March 17 to March 25, 1990.  Section 
1728(a), Title 38, United States Code, provides that VA may 
pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability....; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See 
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2002).  
All three of these statutory requirements must be met before 
reimbursement may be authorized.  See Zimick v. West, 11 Vet. 
App. 45, 49 (1998).  No reimbursement or payment of services 
not previously authorized will be made when such treatment 
was procured through private sources in preference to 
available Government facilities.  38 C.F.R. § 17.130 (2002).  

The criteria for reimbursement or payment of the expenses at 
issue -- that the care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health -- have not been met.  The 
United States Court of Appeals for Veterans Claims (Court) 
has defined an emergency as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(quoting WEBSTER'S NEW WORLD DICTIONARY 444 (3d ed. 1988)).  

In this case, the appellant does not allege that VA in any 
way authorized his private medical treatment from March 17 to 
March 25, 1990 or otherwise diverted his care to the private 
Deaconess Hospital.  The evidence reflects that the veteran 
had chest pains the day before he sought medical treatment at 
the Blackfeet Community Hospital in Browning and initially it 
had been agreed that he would be transferred to the VAMC in 
Helena on March 17, 1990.  However, on March 17, 1990, his 
treating physician at the Blackfeet Community Hospital 
consulted with the cardiologist at the Deaconess Hospital and 
together they decided to transfer the veteran to the latter 
hospital instead without seeking prior approval from VA.  

Even assuming that there was an actual medical emergency on 
March 17, 1990, as asserted by the veteran and various 
private medical statements, the evidence of record fails to 
show demonstrate that a VA facility was feasibly unavailable 
to treat the veteran.  Based on the preponderance of the 
evidence, the Board finds that there was no evidence of a 
medical emergency as the veteran could have sought treatment 
earlier and the record indicates that a myocardial infraction 
had been ruled out before his transfer to the Deaconess 
Hospital.  Moreover, the veteran could have been treated at 
the VAMC, which was where he initially was to be transferred.  

As the evidence does not show that the private hospital 
treatment was for a medical emergency or that a VA facility 
was feasibly unavailable, the Board must find that the 
appellant has not met the legal criteria necessary for 
payment or reimbursement of unauthorized medical expenses.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  As this threshold 
requirement is not met, the claim lacks legal merit and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds 
that the requirements for reimbursement of unauthorized 
medical expenses for private hospitalization from March 17 to 
March 25, 1990 are not met.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.




ORDER

Entitlement to payment of, or reimbursement by, VA for 
private hospitalization provided from March 17 to March 25, 
1990, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

